The Court
(Thrtjston, J., absent,)
overruled the objection, and said, that, it being a record of this Court, no copy of the record is necessary to be produced. The Court itself needs not to be judicially informed of its record ; it is presumed to know its own record, and the minutes and docket entries are mere memo-randa to refresh the recollection of the Court and the clerk, and by which he is to make up the roll. The record exists although not reduced to writing in full; and the record is what it ought to be when correctly extended from the minutes. (See Banks's Executors v. Triggs's Executors, 2 Wash. 215.)
Mr. Marbury contended that it was incumbent on the United States to prove all that the witness testified on that trial, and cited The King v. Jones, Peake, N. P. 38, and Rex v. Dowling, Peake, N. P. 171.
The CouRT, however, said, (nem. con.) that the law was correctly laid down by Starkie on Ev. part iv. p. 1142, who says, “It seems, therefore, that, at most, the rule amounts to this, that all the evidence given by the defendant in reference to the particular fact on which perjury is assigned, ought to be proved. And the rule, even to this effect, appears to be a doubtful one ; for when it has once been proved that particular facts, positively and deliberately sworn to by the defendant in any part of his evidence, were falsely sworu to, it seems, in principle, to be incumbent on him to prove, if he can, that, in other parts of the testimony, he explained or qualified that which he had so sworn.
Verdict, guilty.
Mr. Marbury, for the defendant, moved in arrest of judgment, and the motion was argued by him and Mr. Key; but the de*301fendant forfeited his recognizance, and the Court refused to give any opinion upon the motion, unless the defendant should be present.